Citation Nr: 0713671	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-38 066	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to an increased (compensable) rating for scar 
residuals of actinic keratoses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1992, and from February 2002 to February 2003.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2004 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) that denied service connection chronic 
lumbosacral strain, and an evaluation in excess of zero 
percent for actinic keratoses.

The veteran was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

Following review of the record, the issue of an increased 
rating for scar residuals of actinic keratoses will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

There is clinical evidence of record that the veteran's low 
back disorder reasonably dates back to active military 
service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor or the veteran, 
lumbosacral strain was incurred in service. 38 U.S.C.A. §§  
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2006).

The Board points out, however, that in view of the Board's 
full grant of service connection for a back disorder, further 
assistance is unnecessary to aid the veteran in 
substantiating this claim.  The VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

The veteran contends that he developed a low back disorder as 
the result of duties in service for which service connection 
should be granted.  In January 2007, he presented testimony 
to the effect that he injured his back performing heavy 
lifting during his second tour of active service and has 
continuing symptoms since that time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp 2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual Background and legal analysis

The veteran's service medical records do not show that he was 
treated for any back complaints or symptoms during active 
duty.  Consequently, it is difficult to verify his statements 
and testimony that the repetitive motions and duties he 
engaged in precipitated the low back disorder he currently 
claims.  It is shown, however, that private clinical evidence 
is of record reflecting that the appellant was treated in 
April 2003, some two months after discharge from service, for 
complaints of back pain.  It was recorded that there had been 
no trauma or injury, but that such symptoms had persisted 
since the previous November.  This would have placed the 
onset of such symptoms during the period of active duty.  The 
veteran has also submitted lay accounts attesting to their 
knowledge of his low back complaints while performing heavy 
maintenance.  When afforded an examination for the VA in 
February 2004, no objective findings of pathology were 
observed, but the examiner did diagnose chronic lumbosacral 
strain with associated mechanical low back pain.  Under the 
circumstances, the Board finds that the evidence is at least 
in equipoise to conclude that a probable basis for low back 
strain of service onset exists and that continuity of 
symptomatology is established.  See §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).  Therefore, 
resolving the benefit of the doubt in favor of the veteran, 
the Board concedes service connection for lumbosacral strain.


ORDER

Service connection for lumbosacral strain is granted.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected skin disability meet or exceed the criteria 
for a compensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  The record reflects that the appellant was 
afforded a VA examination for compensation and pension 
purposes in February 2004.  The Board observes, however, that 
while the examiner reported scarring from actinic keratosis, 
no specific findings relating thereto were provided relating 
to the specific rating criteria.  The appellant noted that no 
measurement of his scars were taken during the VA 
examination, and requested reexamination for this specific 
purpose.  Under the circumstances, the Board finds that the 
February 2004 examination is inadequate for rating purposes 
in this regard, and must be rescheduled to determine the 
current status and dimensions of the service-connected scars.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied. 

2.  The veteran should be scheduled for 
a VA dermatology examination to 
ascertain the current status of the 
service-connected actinic keratosis and 
associated scarring.  All clinical 
findings should be reported in detail.  
The claims file must be made available 
to the physician designated to examine 
the veteran.  The examiner should 
describe the manifestations of the 
veteran's skin disorder in accordance 
with the rating criteria for evaluation 
of the condition.  The RO should 
provide the examiner with the pertinent 
rating criteria.

3.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
the requisite findings.  If the report 
is insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


